DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/21 has been entered.
 Applicant's amendment/arguments filed on 05/12/21 as being acknowledged and entered.  By this amendment claims 10-21 are canceled, claims 24-28 have been added, and claims 1-9, 22 and 24-28 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-9, 22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka et al.  (US PGPub 2018/0269210) in view of Lee et al. (US PGPub 2010/0117143).
Claim 1:  Tezuka teaches a semiconductor memory device, comprising (Fig. 3, 10, 11) a circuitry layer (90) provided on a substrate and including a CMOS circuit [0190]; first conductive layers (SL, SGX) provided above the circuitry layer, and stacked with a first insulation layer (99A) interposed therebetween, longest dimensions of the first conductive layers extending in a first direction; a first pillar layer (PLR) [0043] crossing the first conductive layers; source line (84/SL) [0044] provided on the first pillar layer, a longest dimension of the source line extending in the first direction (Fig. 10,11), and the source line directly being in contact with a first end of the silicon single crystal layer in the first pillar layer (Fig. 10); and a bit line (BL/80) provided between the first conductive layers (SGX) and the circuitry layer (90), the bit line being coupled to a second end of the silicon single crystal layer in the first pillar layer and to the circuitry layer [0044], wherein the first conductive layers are provided between the circuitry layer and the source line (Fig. 10,11).  Tezuka does not teach the silicon for the pillar being made of single crystal silicon or the source line layer including single crystal silicon containing impurities.  Lee teaches silicon for the pillar being made of single crystal silicon or the second conductive layer including single crystal silicon containing impurities in a vertical type memory device [0064, 0081].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a semiconductor channel in a vertical memory device as taught by Lee 
Claim 4:  Lee teaches a metal silicide layer provided on the source line15source lines [0139].  
Claim 5:  Tezuka teaches (Fig. 10, 11) the first pillar layer (PLR) has a columnar shape extending in the second direction crossing the first conductive layers (SGX).  
Claim 256:  Tezuka (Fig. 10, 11) [0087] and Lee [0064, 0081] the first pillar layer includes a charge storage film (63), a tunnel insulation film (62) [0090] and a semiconductor layer (61) including- 24 - the silicon single crystal layer.  
Claim 8:  Tezuka (Fig. 10) and Lee [0064, 0081] teach a second pillar layer (PLR) crossing the first conductive layers (SGX), and including silicon single crystal layer, a first end of the silicon single crystal layer in the second pillar layer being in contact with the source line [0273]; a second bit line (BL) coupled to a second end of the silicon single crystal layer in the second pillar layer, the second bit line being provided between the circuitry layer and the first conductive layers.  
Claim 9:   Tezuka teaches the first bit line (BL) is coupled to a second conductive layer (CP) provided in the circuitry layer via a 15conductive pad (INT) [0193].  
Claim 22:  Tezuka teaches (Fig. 10, 11) wherein the source line (84/SL) is located above the first end of the first pillar layer.
Claim 24:  Tezuka teaches (Fig. 16) a second insulation layer provided on the source line and extending in the first direction, the second insulation layer directly being in contact with the source line; and a second conductive layer (SGX6) provided on the second insulation layer and extending in the first direction, the second conductive layer directly being in contact with the second insulation layer.  

Claim 26:  Tezuka teaches (Fig. 3, 10, 11) a semiconductor memory device, comprising: a circuitry layer (90) provided on a substrate and including a CMOS circuit [0190]; first conductive layers (SGX, WL, SGY) provided above the circuitry layer, and stacked with a first insulation layer (99A) interposed therebetween, the first conductive layers extending in a first direction; a first pillar layer (PLR) crossing the first conductive layers; a source line (SL/84) provided on the first pillar layer, the source line extending in the first direction, and the source line directly being in contact with a first end of the silicon single crystal layer in the first pillar layer (Fig. 3); and a bit line (BL/80) provided between the first conductive layers and the circuitry layer, the bit line being coupled to a second end of the silicon single crystal layer in the first pillar layer and the circuitry layer, the bit line extending in a second direction crossing the first direction, wherein the first conductive layers are provided between the circuitry layer and the source line.  Tezuka does not teach the silicon for the pillar being made of single crystal silicon or the source line layer including single crystal silicon containing impurities.  Lee teaches silicon for the pillar being made of single crystal silicon or the second conductive layer including single crystal silicon containing impurities in a vertical type memory device [0064, 0081].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a semiconductor channel in a vertical memory device as taught by Lee [0064, 0081] (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).  

Claim 28:  Tezuka teaches (Fig. 16) the second conductive layer is located vertically above the first pillar layer.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka et al.  (US PGPub 2018/0269210) in view of Lee et al. (US PGPub 2010/0117143), as applied to claim 1 above and further in view of Kai (US PGPub 2017/0179151).
Regarding claim 2, as described above, Tezuka and Lee substantially read on the invention as claimed, and Tezuka and Lee a interconnect (87) coupled to the source line (SL) but Tezuka and Lee do not teach a metal interconnect (88) coupled to the source line15source lines.  Kai teaches a metal interconnect (88) coupled to the source line15source lines (63) [0241, 0244].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a semiconductor channel in a vertical memory device as taught by Tezuka and Lee [0241, 0244].   (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).  
Claim 3:  Kai teaches the metal interconnect includes at least one of tungsten (W), aluminum (Al), and copper (Cu) [0244].  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tezuka et al.  (US PGPub 2018/0269210) in view of Lee et al. (US PGPub 2010/0117143), as applied to claim 1 above and further in view of Nam et al. (US PGPub 2012/0224426)
Regarding claim 7, as described above, Tezuka and Lee substantially read on the invention as claimed, and Tezuka and Lee teach the first 5pillar layer functions as a channel [0203] for the memory cell transistors.  Tezuka and Lee do not teach the intersections of the first conductive layers and the first pillar layer function as memory cell transistors.  Nam teaches the first conductive layers (WL which extend in their longest dimensions in the same direction as the source line) and the first pillar layer function as memory cell transistors to accommodate the zigzag pattern of the vertical device strings (Fig. 4-5)[0007, 0063, 0085-0086].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Tezuka and Lee have the intersections of the first conductive layers and the first pillar layer function as memory cell transistors by having the word line and source lines extending in the longest in the same dimension to accommodate the zigzag pattern of the vertical device strings (Fig. 4-5)[0007, 0063, 0085-0086] as taught by Nam.  

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 22, and 24-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SARAH K SALERNO/Examiner, Art Unit 2814